Order issued October 29, 2013 Withdrawn; Order filed November 26, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-13-00568-CV
                                  ____________

        LIZZIE J. LOVALL, INDIVIDUALLY; KEITH L. SHAW;
      INDIVIDUALLY: KENNETH L. YOUNG; INDIVIDUALLY; KIM L.
                    SHAW, INDIVIDUALLY, Appellants

                                       V.

    HARRIS COUNTY, TEXAS, INDIVIDUALLY, OFFICIALLY AND
       VICARIOUSLY; MAY WALKER, CONSTABLE, PRECINCT 7,
      INDIVIDUALLY; RUTH MCDUGLE, INDIVIDUALLY; DARLA
       TURNER, INDIVIDUALLY; JOHN K. GEORGE, OFFICIALLY,
      INDIVIDUALLY; GOW-MING CHAO, INDIVIDUALLY; ET AL,
                            Appellees


                   On Appeal from the 190th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-23410

                                    ORDER

      On November 13, 2013, appellees filed a motion to reconsider the court’s
order finding appellants indigent. Appellees motion is granted. This court’s order
of October 29, 2013 is withdrawn. Appellants filed a document on October 7,
2013 that this court is liberally construing as an affidavit of indigence filed in this
court. See Tex. R. App. P. 20.1(d)(2). Pursuant to Tex. R. App. P. 20.1(d)(2), a
copy of the document is attached to this order and is sent to the court reporter for
the 190th District Court and the Harris County District Clerk.           A contest to
appellants’ affidavit of indigence is due in this court on or before December 6,
2013.

                                              PER CURIAM